DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the claims filed on 8/15/2019.

Claim Objections
Claims 19-20 are objected to because of the following informalities:  
“the blind-mate connector of claim 17” should be deleted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 9, the claimed limitation “wherein the mechanical guiding feature comprises a mechanical feature configured to mechanically interact with a guide rail of the information handling system server.” is not clearly described in the specification.  On page 12, lines 25-32 shows mechanical guiding pin 124 (figure 2) and mechanical guiding rail 128 (figure 2).  It is not clearly understood how exactly how the claimed “a mechanical feature configured to mechanically interact with a guide rail of the information handling system server” based on the indicated support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, in is unclear whether or not “an electrical infrastructure” on lines 1 and 3 refer to the same infrastructure.  
There are multiple occurrences of “a server-facing electrical connector”.  It is unclear whether or not said occurrences refer to the same sever-facing electrical connector.  The Examiner temporarily interprets both occurrences refer to the same “server-facing electrical connector”.

There are multiple occurrences of “a rack-facing electrical connector”.  It is unclear whether or not said occurrences refer to the same sever-facing electrical connector.  The Examiner temporarily interprets both occurrences refer to the same “rack-facing electrical connector”.

8.	Claim limitations “mechanical guiding features” and “mechanical feature” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Stewart et al. U.S. Pub. 2015/0289405 (hereinafter D1).
Regarding claim 1, D1 teaches an apparatus for coupling an information handling system server (1012; figure 22) to an electrical infrastructure of an information handling system rack (shown in figure 12), the apparatus comprising:  
5a mechanical housing (1050 + 1016; figure 21); 
a server-facing interface (1032; figures 21-22) on a first side (the side accommodating connector 1032) of the mechanical housing and comprising one or more server-facing electrical connectors (1032(1) and 1032(2)) each configured to electrically couple to a respective electrically-conductive feature (see par [0180]; “…electrically interconnecting the first connector 1032(1) and the ports adjacent the rear portion 1014 of the FRU 1012”) of the 10information handling system server; 
a rack-facing interface (1028; figure 21) on a second side (same side with unit 1028) of the mechanical housing comprising one or more rack-facing electrical connectors (1028(1) and 1028(2)) each configured to electrically couple to a respective electrically-conductive feature (implicitly taught in figure 21) of the 15electrical infrastructure; and 
an intermediate electrical interface (see par [1076]; “…to allow the first connector 1032(1) to electrically interface with at least a first corresponding connector 1028(1) adjacent a rear of a receiving bay of a computing rack (not shown) ..as the FRU 1012 is being inserted into the receiving bay”)comprising one or more electrically-conductive conduits, each electrically- conductive conduit configured to electrically couple a server-facing electrical connector (1032(1) or (1032(2)) to a corresponding rack- 20facing electrical connector (1028(1) or (1028(2)) in order to electrically couple electrically-conductive features of the electrical infrastructure to respective electrically-conductive features of the information handling system server when the apparatus is mechanically engaged with the information 25handling system server and the electrical infrastructure.
Regarding claim 2, D1 also teaches the apparatus of claim 1, wherein the first side is opposite of the second side (see figure 21).  

Regarding claims 3-4, D1 also teaches the apparatus of claim 1 further comprising a mechanical guiding feature (guide pin 1029; figure 23 or mounting portion 1104; figure 22) mechanically coupled to the mechanical housing configured to enforce alignment (see par[0186]) of the apparatus to the information handling system rack when 5engaging the apparatus to the information handling system rack.  

Regarding claim 5, D1 also teaches the apparatus of claim 3, wherein the mechanical guiding feature comprises a mechanical feature (1104) configured to 15mechanically interact with a mechanical guide rail (1001; figure 22).
  
Regarding claim 6, D1 also teaches the apparatus of claim 1, wherein the rack-facing interface is configured to electrically couple and mechanically couple to a pre-wired interface structure (1600; alternatively shown in figure 37) of 20the information handling system rack.  

Regarding claim 7, D1 also teaches the apparatus of claim 1 further comprising a mechanical guiding feature (see par [0164]; “threading fasteners” through apertures 720; alternatively shown in figure 15) mechanically coupled to the mechanical housing configured to enforce alignment of the 25apparatus to the information handling system server when engaging the apparatus to the information handling system server.  

Regarding claim 8, D1 also teaches the apparatus of claim 7, wherein the mechanical guiding feature comprises a guide pin opening (720; figure 15) configured to mechanically interact with a corresponding guide pin (“threading fasteners”) of the information handling system server.  

Regarding claim 9, D1 also teaches the apparatus of claim 7, wherein the mechanical guiding feature comprises a mechanical feature (“threading fasteners”) configured to mechanically interact with a guide rail (side portion of 412; figure 15) of the information handling system server.  

Regarding claim 10, D1 also teaches the apparatus of claim 1, wherein the server- facing interface is configured to electrically couple and mechanically couple (see par [0180]; “…electrically interconnecting the first connector 1032(1) and the ports adjacent the rear portion 1014 of the FRU 1012”) to the information handling system server.  

Claim 11 is the method equivalent of the apparatus claim 1.  Since, the apparatus has been shown to be anticipated, the steps of operating the apparatus in this intended manner would also have been anticipated. 

Claim 12 is the method equivalent of the apparatus claim 2.  Since, the apparatus has been shown to be anticipated, the steps of operating the apparatus in this intended manner would also have been anticipated. 

Claim 13 is the method equivalent of the apparatus claim 3.  Since, the apparatus has been shown to be anticipated, the steps of operating the apparatus in this intended manner would also have been anticipated. 

Claim 14 is the method equivalent of the apparatus claim 6.  Since, the apparatus has been shown to be anticipated, the steps of operating the apparatus in this intended manner would also have been anticipated. 

Claim 15 is the method equivalent of the apparatus claim 7.  Since, the apparatus has been shown to be anticipated, the steps of operating the apparatus in this intended manner would also have been anticipated. 

 Claim 16 is the method equivalent of the apparatus claim 10.  Since, the apparatus has been shown to be anticipated, the steps of operating the apparatus in this intended manner would also have been anticipated. 

Regarding claim 17, D1 teaches an information handling system rack comprising: 
an electrical infrastructure (constituted by electrical traces/wires/cables shown in figures 1, 2, 16 and 37); 
an information handling system server (1012; figure 22); and  
5a blind-mate connector (see par [0180]; “…electrically interconnecting the first connector 1032(1) and the ports adjacent the rear portion 1014 of the FRU 1012”; “the ports adjacent the rear portion 1014 of the FRU 1012” = blind-mate connector) for coupling an information handling system server (1012; figure 22) to an electrical infrastructure of an information handling system rack, the blind-mate connector comprising: 
a mechanical housing (1050 + 1016; figure 21);  
10a server-facing interface (1032; figures 21-22) on a first side (the side accommodating connector 1032) of the mechanical housing and comprising one or more server-facing electrical connectors (1032(1) and 1032(2)) each configured to electrically couple to a respective electrically- conductive feature (see par [0180]; “…electrically interconnecting the first connector 1032(1) and the ports adjacent the rear portion 1014 of the FRU 1012”) of the information handling system 15server; 
a rack-facing interface (1028; figure 21) on a second side (same side with unit 1028) of the mechanical housing comprising one or more rack-facing electrical connectors (1028(1) and 1028(2)) each configured to electrically couple to a respective electrically conductive feature (implicitly taught in figure 21) 20of the electrical infrastructure; and 
an intermediate electrical interface (see par [1076]; “…to allow the first connector 1032(1) to electrically interface with at least a first corresponding connector 1028(1) adjacent a rear of a receiving bay of a computing rack (not shown) ..as the FRU 1012 is being inserted into the receiving bay”) comprising one or more electrically-conductive conduits, each electrically-conductive conduit configured to electrically couple a server-facing electrical 25connector (1032(1) or (1032(2)) to a corresponding rack-facing electrical connector (1028(1) or (1028(2)) in order to electrically couple electrically- conductive features of the electrical infrastructure to respective electrically-conductive features of the information handling system server when the blind-mate 30connector is mechanically engaged with the information handling system server and the electrical infrastructure.

Regarding claim 18, D1 also teaches the information handling system rack of claim 17, the blind-mate connector further comprising a mechanical guiding feature (guide pin 1029; figure 23 or mounting portion 1104; figure 22) mechanically coupled to the mechanical 5housing configured to enforce alignment (see par[0186]) of the blind-mate connector to the information handling system rack when engaging the blind-mate connector to the information handling system rack.  

Regarding claim 1019, D1 also teaches the information handling system rack of claim 17, wherein the rack- facing interface is configured to electrically couple and mechanically couple to a pre-wired interface structure  (1600; alternatively shown in figure 37) of the information handling system rack. 
 
Regarding claim 20, D1 also teaches the information handling system rack of claim 17, wherein the server- facing interface is configured to electrically couple and mechanically couple to the information handling system 20server (see par [0180]; “…electrically interconnecting the first connector 1032(1) and the ports adjacent the rear portion 1014 of the FRU 1012”).

				Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841